UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 7/31/13 (Unaudited) CONVERTIBLE BONDS AND NOTES (64.7%) (a) Principal amount Value Aerospace and defense (0.4%) Triumph Group, Inc. cv. sr. unsec. sub. notes 2 5/8s, 2026 $1,130,000 $3,257,225 Airlines (—%) Lufthansa Malta Blues LP 144A cv. sr. unsec. notes 0 3/4s, 2017 (Malta) EUR 17,000 26,786 Automotive (1.4%) Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $3,455,000 6,730,772 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 1,775,000 4,455,250 Biotechnology (6.7%) Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 5,420,000 5,484,363 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 3,490,000 7,686,725 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 7,175,000 19,410,528 Medicines Co. (The) 144A cv. sr. unsec. notes 1 3/8s, 2017 3,951,000 5,047,403 Onyx Pharmaceuticals, Inc. cv. sr. unsec. notes 4s, 2016 735,000 2,482,463 PDL BioPharma, Inc. cv. sr. unsec. notes 3 3/4s, 2015 4,235,000 5,465,797 Sequenom, Inc. 144A cv. sr. unsec. notes 5s, 2017 4,065,000 3,948,131 United Therapeutics Corp. cv. sr. unsec. notes 1s, 2016 1,951,000 3,160,620 Broadcasting (0.7%) XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 2,598,000 5,436,445 Commercial and consumer services (1.9%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,660,000 4,254,750 Priceline.com, Inc. cv. sr. unsec. unsub. notes 1s, 2018 9,224,000 11,011,150 Communications equipment (0.9%) Ciena, Inc. 144A cv. sr. unsec. notes 3 3/4s, 2018 2,684,000 3,621,723 Outerwall, Inc. cv. sr. unsec. unsub. notes 4s, 2014 2,300,000 3,130,875 Computers (2.8%) EMC Corp. cv. sr. unsec. notes 1 3/4s, 2013 7,610,000 12,418,569 Infinera Corp. 144A cv. sr. unsec. unsub. notes 1 3/4s, 2018 3,572,000 3,982,780 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 4,260,000 5,396,888 Conglomerates (0.8%) Siemens Financieringsmaatschappij N.V. cv. company guaranty sr. unsec. bonds 1.65s, 2019 (Netherlands) 6,000,000 6,341,400 Construction (0.7%) Cemex SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) 4,300,000 5,149,250 Consumer (1.0%) Jarden Corp. 144A cv. company guaranty sr. unsec. sub. notes 1 7/8s, 2018 6,451,000 7,619,276 Consumer finance (2.6%) DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 4,924,000 5,088,954 Encore Capital Group, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2020 768,000 808,320 Encore Capital Group, Inc. 144A cv. sr. unsec. unsub. notes 3s, 2017 2,236,000 3,049,345 PHH Corp. cv. sr. unsec. unsub. notes 6s, 2017 2,440,000 4,761,050 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 6,545,000 6,990,878 Consumer services (0.8%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 770,000 2,387,481 Shutterfly, Inc. 144A cv. sr. unsec. notes 0 1/4s, 2018 3,630,000 3,893,175 Electronics (6.8%) Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 5,930,000 7,360,613 L-3 Communications Holdings, Inc. cv. company guaranty sr. unsec. bonds 3s, 2035 3,000,000 3,219,375 Mentor Graphics Corp. cv. sub. unsec. notes 4s, 2031 5,055,000 6,233,447 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 12,608,000 17,336,000 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 6,180,000 5,643,113 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 8,215,000 13,364,778 Energy (oil field) (1.4%) Hornbeck Offshore Services, Inc. 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2019 4,399,000 5,306,294 SEACOR Holdings, Inc. 144A cv. sr. unsec. unsub. notes 2 1/2s, 2027 4,623,000 5,486,923 Financial (0.4%) Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 1,992,000 2,829,885 Health-care services (2.7%) Allscripts Healthcare Solutions, Inc. 144A cv. sr. unsec. notes 1 1/4s, 2020 6,822,000 7,687,541 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 6,622,000 8,174,031 WellPoint, Inc. 144A cv. sr. unsec. notes 2 3/4s, 2042 4,120,000 5,376,600 Homebuilding (3.0%) Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 8,170,000 8,813,388 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 3,348,000 3,872,632 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 1,934,000 3,152,420 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 3,946,000 3,990,393 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 2,935,000 3,676,088 Insurance (1.0%) Fidelity National Financial, Inc. cv. sr. unsec. unsub. notes 4 1/4s, 2018 5,485,000 7,480,169 Investment banking/Brokerage (0.9%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 5,538,000 6,025,344 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 732,000 867,420 Lodging/Tourism (2.4%) Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 6,275,000 8,898,734 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 8,255,000 9,622,234 Machinery (0.2%) Chart Industries, Inc. cv.sr. unsec. sub. notes 2s, 2018 1,290,000 1,603,748 Manufacturing (1.6%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 4,515,000 5,065,266 MasTec, Inc. cv. company guaranty sr. unsec. unsub. notes 4 1/4s, 2014 1,425,000 3,082,453 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 3,575,000 4,135,828 Media (2.2%) Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 15,055,000 7,593,366 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 0 3/4s, 2043 8,359,000 9,362,080 Medical technology (3.2%) Accuray, Inc. 144A cv. sr. unsec. notes 3 1/2s, 2018 384,000 506,880 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (F) (NON) 3,213,000 257,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,544,000 248,080 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 (STP) 5,185,000 5,528,506 Insulet Corp. cv. sr. unsec. notes 3 3/4s, 2016 3,420,000 4,529,363 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 3,966,000 5,443,335 Volcano Corp. cv. sr. unsec. unsub. notes 1 3/4s, 2017 4,629,000 4,397,550 Wright Medical Group, Inc. 144A cv. sr. unsec. unsub. notes 2s, 2017 3,535,000 4,414,331 Metals (0.6%) Newmont Mining Corp. cv. company guaranty sr. unsub. notes 1 5/8s, 2017 3,915,000 4,323,628 Oil and gas (2.4%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/2s, 2037 5,165,000 4,942,259 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 5,958,000 6,669,236 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 2,810,000 2,864,444 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 3,601,000 4,159,155 Pharmaceuticals (2.3%) Akorn, Inc. cv. sr. unsec. notes 3 1/2s, 2016 1,242,000 2,145,555 Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 3,643,000 5,027,340 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 2,755,000 2,934,075 Supernus Pharmaceuticals, Inc. 144A cv. sr. notes 7 1/2s, 2019 2,405,000 3,158,066 ViroPharma, Inc. cv. sr. unsec. notes 2s, 2017 2,707,000 5,121,306 Real estate (2.3%) Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 2,120,000 2,983,900 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 6,036,000 7,311,105 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 (R) 2,444,000 2,398,175 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 (R) 1,538,000 1,871,554 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 3,477,000 3,672,581 Semiconductor (2.6%) Linear Technology Corp. cv. sr. unsec. unsub. notes Ser. A, 3s, 2027 5,975,000 6,475,406 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 6,880,000 10,633,900 Photronics, Inc. cv. sr. unsec. notes 3 1/4s, 2016 3,253,000 3,496,975 Shipping (0.1%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 1,580,000 423,756 Software (2.3%) Dealertrack Technologies, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2017 5,468,000 6,534,807 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 6,200,000 6,572,000 SYNNEX Corp. cv. sr. notes 4s, 2018 963,000 1,621,114 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 3,005,000 2,982,463 Technology (1.3%) ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 8,827,000 10,162,084 Technology services (1.0%) DST Systems, Inc. cv. sr. unsec. unsub. bonds FRB Ser. C, 0.542s, 2023 5,350,000 7,921,344 Telecommunications (1.5%) Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 4,325,000 5,957,688 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 5,121,000 25,605 SBA Communications Corp. cv. sr. unsec. notes 4s, 2014 2,475,000 6,077,672 Telephone (0.1%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,139,000 1,159,644 Tobacco (1.0%) Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 6,605,000 7,870,657 Waste Management (0.7%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 4,135,000 5,476,286 Total convertible bonds and notes (cost $448,728,235) CONVERTIBLE PREFERRED STOCKS (25.3%) (a) Shares Value Aerospace and defense (1.9%) United Technologies Corp. $3.75 cv. pfd. 236,060 $15,138,528 Airlines (0.7%) Continental Financial Trust II $3.00 cv. pfd. 123,410 5,723,139 Automotive (1.2%) General Motors Co. Ser. B, $2.375 cv. pfd. 187,915 9,395,750 Banking (3.3%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 5,905 6,639,434 OFG Bancorp cv. pfd. Ser. C, 8.75% (Puerto Rico) 2,637 4,601,565 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 7,825 9,106,344 Wintrust Financial Corp. $3.75 cv. pfd. 93,135 5,271,441 Consumer (1.1%) Stanley Black & Decker, Inc. $4.75 cv. pfd. 62,561 8,445,735 Electric utilities (2.6%) Dominion Resources, Inc. cv. pfd. Ser. A, $3.06 (NON) 124,190 6,440,493 NextEra Energy, Inc. $2.799 cv. pfd. 123,200 7,231,840 PPL Corp. $4.375 cv. pfd. 120,590 6,552,861 Financial (1.4%) AMG Capital Trust II $2.575 cv. pfd. 190,390 10,923,626 Food (0.7%) Post Holdings, Inc. 144A $3.75 cv. pfd. 51,935 5,855,671 Forest products and packaging (1.4%) Weyerhaeuser Co. Ser. A, zero % cv. pfd. (NON) 202,369 10,573,780 Health-care services (0.9%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 5,905 7,410,775 Insurance (1.0%) MetLife, Inc. $3.75 cv. pfd. 140,088 7,972,408 Media (0.6%) Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 3,221 4,330,232 Metals (0.9%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 347,600 7,250,936 Oil and gas (3.0%) Apache Corp. Ser. D, $3.00 cv. pfd. 77,271 3,563,739 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 10,379 11,105,530 Halcon Resources Corp. cv. pfd. Ser. A, 5.75% (NON) 8,243 8,332,024 Railroads (0.9%) Genesee & Wyoming, Inc. $5.00 cv. pfd. 54,578 6,794,415 Real estate (2.3%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 274,995 6,977,998 EPR Properties Ser. C, $1.44 cv. pfd. 245,457 5,591,805 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 88,675 5,320,500 Shipping (0.7%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 357,750 5,297,848 Technology services (0.2%) Unisys Corp. Ser. A, 6.25% cv. pfd. 26,410 1,891,616 Telecommunications (0.5%) Iridium Communications, Inc. 144A $7.00 cv. pfd. 33,766 3,735,364 Total convertible preferred stocks (cost $182,358,612) COMMON STOCKS (3.7%) (a) Shares Value Actavis, Inc. (NON) 14,620 $1,963,027 Allergan, Inc. 17,950 1,635,604 Bank of America Corp. 135,115 1,972,679 Brazil Ethanol, Inc. 144A (Unit) (F) (NON) 312,500 31 Celgene Corp. (NON) 15,435 2,266,784 Citigroup, Inc. 39,037 2,035,389 DISH Network Corp. Class A 22,320 996,588 General Motors Co. (NON) 152,620 5,474,479 Hartford Financial Services Group, Inc. (The) 67,700 2,089,222 Jazz Pharmaceuticals PLC (NON) 26,030 1,965,525 Liberty Global PLC Ser. C (United Kingdom) (NON) 24,480 1,888,877 MetLife, Inc. 44,855 2,171,879 PulteGroup, Inc. (NON) 84,525 1,405,651 SanDisk Corp. (NON) 18,965 1,045,351 United Technologies Corp. 19,100 2,016,387 Total common stocks (cost $27,837,016) CORPORATE BONDS AND NOTES (0.6%) (a) Principal amount Value Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 $2,857,000 $2,657,010 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,840,000 2,051,600 Total corporate bonds and notes (cost $4,460,697) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 $1,417,875 $1,446,676 Total senior loans (cost $1,427,876) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 1,085,630 $— Total warrants (cost $217,126) $— SHORT-TERM INVESTMENTS (3.3%) (a) Shares Value Putnam Short Term Investment Fund 0.02% (AFF) 25,732,420 $25,732,420 Total short-term investments (cost $25,732,420) TOTAL INVESTMENTS Total investments (cost $690,761,982) (b) Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $781,809,605. (b) The aggregate identified cost on a tax basis is $690,781,692, resulting in gross unrealized appreciation and depreciation of $96,973,017 and $23,406,733, respectively, or net unrealized appreciation of $73,566,284. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $25,560,409 $90,316,671 $115,877,080 $9,277 $— Putnam Short Term Investment Fund * — 160,164,571 134,432,151 6,269 25,732,420 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Capital goods $2,016,387 $— $— Communication services 2,885,465 — — Consumer cyclicals 6,880,130 — — Energy — — 31 Financials 8,269,169 — — Health care 7,830,940 — — Technology 1,045,351 — — Total common stocks — 31 Convertible bonds and notes — 505,552,280 505,120 Convertible preferred stocks 21,579,021 175,896,376 — Corporate bonds and notes — 4,708,610 — Senior loans — 1,446,676 — Warrants — — — Short-term investments 25,732,420 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $— $— Total $— $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Warrants (number of warrants) 1,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
